Citation Nr: 1535357	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  10-15 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for chronic obstructive pulmonary disease (COPD), and, if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for COPD, as secondary to the service-connected carcinoma of the lungs.  

3.  Entitlement to an initial compensable rating for carcinoma of the lungs.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel

INTRODUCTION

The Veteran had active air service from December 1963 to July 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an October 2009 rating decision by the VA RO in Nashville, Tennessee.  

In his March 2010 substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a July 2011 statement, the Veteran appropriately withdrew his request for a Board hearing.

This case was previously before the Board in October 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for COPD and of entitlement to an increased rating for carcinoma of the lungs are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 2007 rating decision denied entitlement to service connection for COPD.  

2.  The evidence associated with the claims file subsequent to the August 2007 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.


CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for COPD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen a claim for service connection for COPD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2015); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Here, an August 2007 rating decision denied entitlement to service connection for COPD based on a finding that the Veteran's COPD was not related to his active service, to include herbicide exposure sustained therein.  The Veteran did not appeal that decision.   

Pertinent evidence of record at the time of the August 2007 rating decision included the Veteran's service treatment records (STRs), which were silent for complaints of or treatment for COPD, and VA Medical Center treatment notes showing the Veteran to have a current diagnosis of COPD.  

Pertinent evidence received since the August 2007 rating decision includes the Veteran's statements that his service-connected carcinoma of the lungs caused and/or aggravated his COPD and a July 2015 statement from the Veteran's home health aide in which it was reported that the carcinoma of the Veteran's lungs had negatively impacted his lung function.  

The Board finds that the Veteran's statements and the July 2015 statement from the Veteran's home health aide are new and material.  The Board notes that they are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim of entitlement to service connection for COPD.  Accordingly, reopening of the claim of entitlement to service connection for COPD is warranted.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for COPD is granted.


REMAND

Regrettably, the Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  With regard to the Veteran's claim of entitlement to service connection for COPD, the Board notes that the Veteran was afforded a VA examination for his COPD in October 2009.  At that time, the VA examiner confirmed the diagnosis of COPD and opined that the Veteran's COPD was not caused by, or the result of, the service-connected carcinoma of his lungs.  

The Board finds the October 2009 opinion to be inadequate for adjudication purposes.  Specifically, while the examiner provided a detailed statement about the effects of COPD, the examiner did not provide a rationale for the conclusion reached.  Further, the examiner failed to provide an opinion as to whether the Veteran's COPD was aggravated by the service-connected carcinoma of his lungs.  As the opinion is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of his COPD, to include whether it was caused or aggravated by the service-connected carcinoma of his lungs.  

With regard to the Veteran's claim of entitlement to an increased rating for service-connected carcinoma of the lungs, the Board notes that a September 2014 computerized tomography (CT) scan revealed that the Veteran had a new mass in his left lung that was possibly malignant.  The Veteran was afforded a VA examination in October 2014.  However, it was not determined at that time whether the Veteran had active cancer.  Review of the VA Medical Center treatment notes of record shows that the Veteran has continued to be seen by oncology, but it has not been determined whether he actually has active cancer.  

Therefore, the issue of entitlement to an increased rating for carcinoma of the lungs cannot be decided until it is determined whether the Veteran has active cancer.  Accordingly, the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his service-connected carcinoma of the lungs, to include whether he has active cancer.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined him, to determine the nature and etiology of his COPD-and to determine the current level of severity of all impairment resulting from the service-connected carcinoma of his lungs, to include specifically whether he has active cancer.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

The examiner should:

A.  Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD is etiologically related to his active service.

B.  Opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's COPD was caused or chronically worsened by the service-connected carcinoma of his lungs.  

C.  State whether the Veteran has active lung cancer and discuss all pertinent symptoms related to this disability.  
The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issues on appeal-entitlement to service connection for COPD, to include as secondary to the service-connected carcinoma of the lungs, and entitlement to an initial compensable rating for carcinoma of the lungs.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


